DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email with Alan M. Koenck (Reg. No. 43,724) on July 25, 2022.

Claim 15 of the application has been amended as follows:

Claim 15. 	(Currently Amended) The system of claim 1, further comprising the [[An]] EEC module, wherein the EEC module is 

Allowable Subject Matter

Claims 1-2, 4-17, and 19-20 are allowed.
	The following is an examiner’s statement for reasons for allowance:
	Regarding claim 1, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	wherein the V/Q converter comprises: a transformer, including a primary winding and a secondary winding; and a capacitor, defining a capacitor input terminal and a capacitor output terminal; wherein the transformer is configured to: receive the simulated composite vibration voltage signal at the primary winding; produce, by inductive coupling, an induced first and second composite vibration voltage signal at the secondary winding; and apply the induced first and second composite vibration voltage signal to the capacitor input terminal; and the capacitor is configured to receive, at the capacitor input terminal, the induced first and second composite vibration voltage signal; and produce, by electrostatic coupling, the simulated composite vibration charge signal at the capacitor output terminal taken in combination with the other limitations of claim 1.
	Claim 2 and 4-15 are allowed by virtue of their dependence from claim 1.  
Claim 16 is allowed over the prior art of record for reasons analogous to those set forth above in 
connection with claim 1.  Claims 17 and 19-20 are allowed by virtue of their dependence from claim 16.

Previously-cited EP 2674741 A1 to Pham et al., hereinafter Pham, is regarded as the closest prior 
art to the invention of claim 1.  Pham discloses a first waveform generator that is configured to generate: (Pham, e.g., see fig. 3 and para. [0014] a simulated first speed signal that is representative of a first speed; and (Pham, e.g., see fig. 3 and para. [0014]) a vibration modulating signal that is representative of the first speed (Pham, e.g., see fig. 3 and para. [0015]) a second waveform generator, synchronized with the first waveform generator, that is configured to receive the vibration modulating signal and to generate: (Pham, e.g., see fig. 3 and para. [0016]) a simulated second speed signal that is representative of a second speed; and (Pham, e.g., see fig. 3 and para. [0016]) a simulated composite vibration voltage signal; and (Pham, e.g., see fig. 3 and para. [0018]) a voltage-to-charge (V/Q) converter that is configured to receive the simulated composite vibration voltage signal from the second waveform generator and to generate a simulated composite vibration charge signal that simulates a speed/vibration composite signal from an accelerometer (Pham, e.g., see fig. 3 and para. [0019])).  Pham, taken alone or in combination, does not teach or fairly suggest: wherein the V/Q converter comprises: a transformer, including a primary winding and a secondary winding; and a capacitor, defining a capacitor input terminal and a capacitor output terminal; wherein the transformer is configured to: receive the simulated composite vibration voltage signal at the primary winding; produce, by inductive coupling, an induced first and second composite vibration voltage signal at the secondary winding; and apply the induced first and second composite vibration voltage signal to the capacitor input terminal; and the capacitor is configured to receive, at the capacitor input terminal, the induced first and second composite vibration voltage signal; and produce, by electrostatic coupling, the simulated composite vibration charge signal at the capacitor output terminal, taken in combination with the other limitations of claim 1.
	

Any comments considered necessary by applicant must be submitted no later than the payment of 
the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Comment

The claim objections presented in the prior office action have been withdrawn in view of 
applicant’s claim amendments and remarks.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863